Title: To George Washington from James Maury, 8 October 1789
From: Maury, James
To: Washington, George


          
            Liverpool 8 Octr 1789
          
          Having already experienced the obliging Condescension with which your Excellency was pleased to honor the Offer of my

Services on my settling here in the commercial Line, I am emboldened to inform your Excellency that, for two or three years previous to my Departure from Virginia, I had been a Candidate with the late Congress for an Appointment in the consular Department; but these Arrangements never having been fully concluded on.
          I now beg Leave most respectfully to continue to your Excellency the same Tender of my Services in Case an office of the Kind shall be deemed necessary for this port, with the Assurance of the Satisfaction I ever shall have in my Endeavors to be useful to the Country from whence I come, and to evince the profound Respect & Veneration with which I have the Honor to be your Excellency’s most obedient & most devoted Servant
          
            James Maury
          
        